                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

WSOU INVESTMENTS, LLC                       )
D/B/A BRAZOS LICENSING                      )
AND DEVELOPMENT,                            )
                                            )
                       Plaintiff,           )   C.A. No.
                                            )
         v.                                 )   JURY TRIAL DEMANDED
                                            )
NETGEAR, INC.,                              )
                                            )
                       Defendant.           )

                  PLAINTIFF’S 7.1 DISCLOSURE STATEMENT
         Pursuant to Fed. R. Civ. P. 7.1, Plaintiff WSOU Investments, LLC d/b/a

Brazos Licensing and Development states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its

stock.

Dated: July 30, 2021
OF COUNSEL:                              DEVLIN LAW FIRM LLC
Jonathan K. Waldrop                      By: /s/ James M. Lennon
Darcy L. Jones                           James M. Lennon (No. 4570)
Marcus A. Barber                         1526 Gilpin Avenue
ThucMinh Nguyen                          Wilmington, DE 19806
John W. Downing                          (302) 449-9010
Heather S. Kim                           jlennon@devlinlawfirm.com
Jack Shaw
KASOWITZ BENSON TORRES LLP               Attorneys for Plaintiff
333 Twin Dolphin Drive, Suite 200
Redwood Shores, CA 94065
(650) 453-5170
Shelley Ivan
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, NY 10019
(212) 506-1700

Paul G. Williams
KASOWITZ BENSON TORRES LLP
1230 Peachtree Street, NE, Suite 2445
Atlanta, GA 30309
(404) 260-6080
